SUMMARY ORDER

PER CURIAM.
Defendant appeals from his conviction by a jury of attempted rape and his sentence as a prior and persistent and class X offender to 25 years imprisonment. He also appeals from denial of his post-conviction motion pursuant to Rule 29.15. The verdict is supported by the evidence and no error of law appears. The issues raised by defendant are without merit and no precedential value would be served by an opinion. The order denying the Rule 29.15 motion is based on findings of fact that are not clearly erroneous and no precedential value would be served by an opinion.
Judgments affirmed. Rules 30.25(b) and 84.16(b).